NUMBER 13-19-00550-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI–EDINBURG

EDWARD PEREZ PUENTES,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


                      MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      A jury found appellant Edward Perez Puentes guilty of driving while intoxicated

(DWI), third offense or more, a third-degree felony, which was enhanced to a second-

degree felony because Puentes pleaded guilty to enhancement paragraphs alleging prior

DWI convictions. See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b). By two issues, Puentes
argues that the trial court erred by (1) granting the State’s motion to reconsider the

suppression of evidence without holding a hearing; and (2) failing to make written findings

of fact and conclusions of law. We affirm.

                                    I.      BACKGROUND

       On November 24, 2017, Puentes was pulled over by Texas Department of Public

Safety Troopers Jacob Gonzalez and Javier Veliz and arrested for DWI. In May 2019,

Puentes filed a motion to suppress evidence obtained from the traffic stop on the basis

that Troopers Gonzalez and Veliz “lack[ed] probable cause to conduct the initial traffic

stop leading to [the] arrest and seizure of evidence, including breathalyzer and blood

evidence.”

       A hearing was held on the motion on June 27, 2019. Troopers Gonzalez and Veliz

were not present at the hearing. The State introduced an affidavit from Trooper Gonzalez

and the offense report as evidence to justify the traffic stop. According to the affidavit, the

stop was based on “third brake violation (high mount)” and a “defective high mount stop

lamp.” The trial court ultimately granted the motion to suppress, and, upon the State’s

request, it made the following finding:

       The State has failed to sufficiently produce evidence to support the
       allegations. I find that the State’s failure to bring either one of those two
       available witnesses deprives the Court of any ability to gauge the reliability
       or credibility of the witnesses that you purport to present through the
       affidavit. I’m finding that the statute from the Texas Transportation Code is
       valid. I don’t see anything in the affidavit that relates to the federal standards
       regarding a requirement or a federal requirement for a third high-mounted
       stop light.

       I find that I can’t gauge whether they’re true or not without that witness being
       here for me to determine that witness’ reliability or credibility. That being the
       case, I cannot sustain the State’s position and do anything other than grant

                                               2
       the Motion to Suppress. Your burden, [prosecutor]. You failed, [prosecutor].
       You chose what evidence to bring, what evidence to leave out. Without
       appropriate evidence, I can’t grant you the relief you’re requesting.

       On July 18, 2019, the State filed a Motion to Reconsider Order Suppressing

Evidence. In this motion, the State asserted, in part:

       The court indicated that he could not determine the veracity of the
       information provided by the [S]tate’s exhibits without the live testimony of
       the arresting officer. The [S]tate moved to have the hearing postponed to a
       later date to allow the [S]tate to call the arresting trooper but this was denied.

       The evidence that supports the stop of the defendant’s vehicle, and then
       the officer asking the defendant to dismount from his vehicle will be
       introduced by the State during trial. The State is very confident that the
       arresting trooper’s testimony will establish that he had probable cause to
       make a traffic stop, and he had a reasonable suspicion that the defendant
       might be intoxicated upon talking to him, such that further detention and
       questioning would be legal and therefore the defense’s motion to suppress
       can be easily dealt with at trial with almost no loss of time in court.

On the same day, the trial court issued written findings of facts and conclusions of law in

support of its decision to grant the motion to suppress.

       The case proceeded to jury trial on July 22, 2019. The jury trial was conducted by

Judge Janna Whatley, whereas the pre-trial motion for suppression was heard by Judge

Patrick Flanagan. When the State was about to introduce evidence concerning the results

of the breathalyzer test, Puentes objected based on the motion to suppress. However,

Judge Whatley informed Puentes that on July 18, Judge Flanagan made a docket entry

vacating his order granting the motion to suppress. The State was allowed to introduce

the breathalyzer evidence.

       The jury found Puentes guilty of felony DWI. Puentes pleaded true to the

enhancement paragraphs alleging multiple prior DWI convictions. The trial court


                                               3
sentenced Puentes to ten years’ imprisonment in the Institutional Division of the Texas

Department of Criminal Justice. This appeal followed.

                               II.     MOTION TO RECONSIDER

       In his first issue, Puentes argues that the trial court erred by reconsidering its

previous ruling on the motion to suppress evidence without holding a hearing.

A.     Applicable Law

       A trial court may, but is not obligated to, hold a hearing on various pre-trial motions,

such as a motion to suppress. TEX. CODE CRIM. PROC. ANN. art. 28.01. If the trial court

decides to hold such a hearing, then the defendant’s presence is mandatory. Id.; see

Calloway v. State, 743 S.W.2d 645, 649 (Tex. Crim. App. 1988) (“Article 28.01, which

allows the trial court to set any criminal cause for a pretrial hearing, is not a mandatory

statute . . . . The question of whether to hold a hearing on a pretrial motion to suppress

evidence rests within the discretion of the trial court.”).

       It is well-established that a trial court may reconsider its ruling on a motion to

suppress either before or during trial. See Gibson v. State, 541 S.W.3d 164, 166 (Tex.

Crim. App. 2017) (“It is also true that a ruling on a suppression motion is interlocutory,

and the trial court may reconsider its ruling thereon at any time before the end of trial.”);

Lackey v. State, 364 S.W.3d 837, 845–46 (Tex. Crim. App. 2012) (“[A] trial court may

reexamine its ruling on a motion to suppress at any time prior to or during trial.”); Black v.

State, 362 S.W.3d 626, 633 (Tex. Crim. App. 2012) (“As such, [a trial court’s ruling on a

motion to suppress] should be regarded as just as much the subject of reconsideration

and revision as any other ruling on the admissibility of evidence under Rule 104 of the


                                               4
Texas Rules of Evidence.”); State v. Wolfe, 440 S.W.3d 643, 644 (Tex. App.—Austin

2010, pet. ref’d) (“[B]ecause a motion to suppress is nothing more than a specialized

objection, a trial court is free to reconsider its own earlier suppression ruling.”) (internal

quotations omitted); State v. Henry, 25 S.W.3d 260, 262 (Tex. App.—San Antonio 2000,

no pet.) (holding that ruling on motion to suppress is interlocutory and may be

reconsidered).

B.     Analysis

       Puentes acknowledges that under Article 28.01, a motion to suppress can be

determined on the motion itself. See TEX. CODE CRIM. PROC. ANN. art. 28.01. However,

Puentes insists that a motion to reconsider an order of suppression cannot be heard on

the motion itself. Specifically as to this case, Puentes asserts that “to grant the State’s

motion to reconsider upon only the motion itself, without accompanying new evidence,

Judge Flanagan would have still needed to conduct a hearing under Art. 28.01.” However,

Puentes has not pointed us to, nor have we located, any cases to support the proposition

that if a trial court holds a hearing on a motion to suppress, the trial court must

subsequently hold a hearing to be able to entertain a motion to reconsider.

       Article 28.01 states that a pre-trial hearing on a motion to suppress is optional. See

id. If the trial court decides to hold such a hearing, Article 28.01 then requires the parties

to be properly notified before the hearing is held. See id. Article 28.01 further requires the

defendant’s presence at any such hearing. See id. But nothing in Article 28.01 states that

a hearing must be held on a subsequent motion to reconsider. The State filed a motion

to reconsider, which put Puentes on notice that the trial court might revisit the motion at


                                              5
any time. See Wolfe, 440 S.W.3d at 645 (concluding “the State was on notice that the

trial court had discretion to reconsider its suppression ruling at any time” because the

defendant had filed a motion to reconsider its ruling denying the motion to suppress).

       In this case, the State filed a motion to reconsider, explaining that the troopers who

pulled Puentes over were unavailable for the motion to suppress hearing but would be

available at trial and that they would demonstrate that they had reasonable suspicion to

pull Puentes over. We conclude that the trial court did not err by reconsidering the

suppression order on the motion itself without holding a hearing. See Gibson, 541 S.W.3d

at 166; Lackey, 364 S.W.3d at 845–46; Black, 362 S.W.3d at 633; Wolfe, 440 S.W.3d at

644. We overrule Puentes’s first issue.

                    III.    FINDINGS OF FACT & CONCLUSIONS OF LAW

       In his second issue, Puentes argues that the trial court erred by failing to issue

findings of fact and conclusions of law in support of granting the motion to reconsider. In

other words, he complains that the trial court failed to issue new findings of facts and

conclusions of law when it reconsidered and ultimately denied the motion to suppress.

However, Puentes has not pointed us to any point in the record where he requested the

trial court to make findings of facts and conclusions of law on the motion to reconsider or

the reconsidered motion to suppress.

       In a similar case, a defendant argued that the trial court erred by failing to issue

new findings of fact after it reconsidered its ruling on a motion to suppress. See Gutierrez

v. State, 327 S.W.3d 257, 262 (Tex. App.—San Antonio 2010, no pet.). However,

because the defendant failed to request findings of fact and conclusions of law after the


                                             6
trial court issued its new ruling on the motion to suppress, “the court was under no

obligation to provide them.” Id.; see Wolfe, 440 S.W.3d at 645 (observing that the State

failed to request findings of fact and conclusions of law after the trial court reconsidered

its earlier ruling on a motion to suppress). The same rationale applies here. Therefore,

we conclude that the trial court did not err by failing to issue new findings of fact and

conclusions of law. See Gutierrez, 327 S.W.3d at 262. We overrule Puentes’s second

issue.

                                     IV.    CONCLUSION

         We affirm the trial court’s judgment.


                                                               NORA L. LONGORIA
                                                               Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
25th day of March, 2021.




                                                 7